United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1102
                                   ___________

Alexei Koutsko,                      *
                                     *
             Petitioner,             *
                                     * Petition for Review of an
       v.                            * Order of the Board of
                                     * Immigration Appeals.
John Ashcroft, Attorney General      *
of the United States,                *     [UNPUBLISHED]
                                     *
             Respondent.             *
                                ___________

                             Submitted: April 7, 2004

                                  Filed: April 15, 2004
                                   ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.


       Alexei Koutsko, a citizen of Russia, petitions for review of an order of the
Board of Immigration Appeals affirming an Immigration Judge’s (IJ’s) denial of
Koutsko’s application for asylum. After careful review of the record, we deny the
petition because substantial evidence on the record as a whole supports the denial of
asylum. See Menendez-Donis v. Ashcroft, No. 02-3692, 2004 WL 307451, at *3 (8th
Cir. Feb. 19, 2004) (standard of review). Koutsko argues that he suffered past
persecution on account of his Jewish faith or ethnicity. Prior to leaving the former
Soviet Union in 1991, however, he received a college education, maintained
employment, and served in the naval reserve without harassment. Although Koutsko
received several threats and was once physically assaulted, a reasonable fact-finder
could agree with the IJ that these incidents did not rise to the level of persecution.
See Fisher v. INS, 291 F.3d 491, 497-98 (8th Cir. 2002) (one episode of threats and
physical roughness was insufficient to show past persecution); Lim v. INS, 224 F.3d
929, 936 (9th Cir. 2000) (unfulfilled threats alone do not constitute past persecution,
unless threats are so menacing as to cause significant actual suffering or harm).

       Nor did Koutsko establish a well-founded fear of future persecution. Since
Koutsko left over ten years ago in 1991, the Soviet Union has collapsed and the
newly founded Russian government guarantees religious freedom. While some
societal discrimination against Jews continues, the Russian federal government has
condemned anti-Semitism and has sought to address the problem. See Menjivar v.
INS, 259 F.3d 940, 942 (8th Cir. 2001) (fear of future persecution was not well-
founded because events on which it was based occurred decade prior and conditions
in El Salvador had markedly improved since).

      Accordingly, we deny the petition.
                     ______________________________




                                          -2-